Citation Nr: 0423752	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).

2.  Entitlement to an increased rating for degenerative 
arthritis of the left hip, currently rated 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

In November 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for an increased rating for a 
left ankle disability, then evaluated as 20 percent 
disabling.  In an April 1999, rating decision the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA) increased the rating to 
40 percent.  This is the maximum schedular rating for an 
ankle disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-
5274 (2003).  A higher schedular rating is precluded by the 
amputation rule.  38 C.F.R. § 4.68 (2003).  The grant of 40 
percent is considered a full grant of the benefit sought on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (providing 
that in a claim for increase a veteran is presumed to be 
seeking the maximum available benefit allowed by law and 
regulation).  The 40 percent rating was based on examination 
findings of ankylosis in the left ankle.  These findings 
raise a claim for entitlement to special monthly compensation 
based on loss of use of the left foot.  38 U.S.C.A. § 1114(k) 
(West Supp. 2004); 38 C.F.R. § 3.150(a) (2003).  The RO has 
not adjudicated this claim.  That issue is referred to the RO 
for adjudication.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by which, the RO 
denied the veteran's claim for TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the January 2002 rating decision the RO also denied 
entitlement to ratings in excess of 10 percent for left knee 
arthritis, and 10 percent for left hip arthritis.  The RO 
confirmed the 40 percent evaluation for the left ankle 
disability.  In February 2002, the veteran wrote that, "I am 
writing a notice of disagreement in reference to my claim," 
and "I feel that the evaluation of arthritis in my left 
ankle, left hip and left knee should be rated at more than 
ten (10%) in all three areas."

This statement appears to meet the requirements for a notice 
of disagreement with the January 2002 rating decisions 
regarding the knee and hip disabilities.  The RO has not 
issues a statement of the case in response to the notice of 
disagreement, and these issues must be remanded to the RO for 
the issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If the veteran has two or more 
service-connected disabilities, there must be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).  Even if the 
ratings for the service-connected disabilities do not meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a), a 
TDIU may nonetheless be assigned if it is shown that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  In such a case, the RO should submit the case 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration.  38 C.F.R. § 4.16(b) 
(2003).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107. (West 2002).

The adjudication of the TDIU claim is inextricably 
intertwined with the percentage evaluations assigned for the 
knee and hip disabilities.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1998).

The veteran's combined rating is 50 percent.  The veteran 
also has disabilities that are not service-connected, 
including heart disease with a history of heart surgeries.

The claims file contains opinions from VA and private 
physicians that the veteran is not currently employable, and 
that his service-connected disabilities affect his ability to 
work, and make physically demanding work impossible.  The 
findings and opinions gathered to date do not clearly address 
the question of whether the veteran's service-connected 
disabilities alone make him unable to secure and follow a 
substantially gainful occupation, consistent with his 
education and experience.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a VA orthopedic examination.  
The veteran's claims file should be 
provided to the examiner for review.  The 
examiner should describe the current 
manifestations of the veteran's service-
connected disabilities of the left ankle, 
left knee, and left hip.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
disabilities of the left ankle, left 
knee, and left hip, without consideration 
of any other disorders, would make the 
veteran unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience (the veteran's 
reported employment experience was as a 
police detective, and insurance sales 
person; and he has reportedly completed 
four years of college).

2.  The AMC or RO should issue a 
statement of the case with regard to the 
claims for increased ratings for left 
knee and hip disabilities.  Only if the 
veteran submits an adequate substantive 
appeal will the Board further consider 
these claims.

3.  Thereafter, the AMC or RO should re-
adjudicate the claim for TDIU.  If the 
veteran does not meet the percentage 
requirements for that benefit, the RO 
should consider extraschedular 
entitlement under the provisions of 38 
C.F.R. § 4.16(b).  If the benefit remains 
denied, the AMC or RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


